Title: To Thomas Jefferson from James Madison, 31 August 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Aug. 31. 1807
                        
                        Havg. written to the Office for a statement of our affairs with Algiers, I have recd. the inclosed letter
                            & documents from Mr. Brent. Will it not be prudent at the present crises as well on the Coast of Barbary as elsewhere,
                            to soothe the Dey with a part of the Articles agreeable to him say 20. or 30 dollrs. worth; or shall we wait for further
                            information from Lear?
                        The tranquility on the Chesapeake would justify a discontinuance of the daily mail. The objection to it would
                            arise from the probability that the Contract extends thro’ the recess of the Ex. and the chance that occurrences
                            succeeding the discontinuance might give an unfavorable aspect to the measure. Perhaps the abstract objection to change
                            may balance the small saving that would be made by it. Yrs. with affecte. attacht
                        
                            James Madison
                            
                        
                    